United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
M.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, New Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0440
Issued: July 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 11, 2016 appellant filed a timely appeal of a September 17, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
April 20, 2015, causally related to his February 15, 2013 injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. The Board, however,
cannot consider this evidence, however, as its review of the case is limited to the evidence of record which was
before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c)(1); see Steven S. Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
OWCP accepted that on February 15, 2013 appellant, then a 28-year-old, materials
handler, twisted his right ankle when stepping off of a crane while in the performance of duty.
February 15, 2013 right ankle x-rays showed extensive soft tissue swelling over the right lateral
malleolus but no acute fracture. OWCP accepted right ankle sprain.
On June 24, 2013 appellant’s physician, Dr. Robert Kaneda, an orthopedic surgeon and
osteopath, released him from care to be seen on an as needed basis. Appellant returned to
regular duty that day.3
On June 12, 2015 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing April 20, 2015. He explained that he had “constant overwhelming pain in his right
ankle when lifting, squatting, and prolonged walking.” Appellant indicated that he was on light
duty with restricted hours and that the recurrence occurred while he was leaning forward,
holding 35 to 40 pounds of material. He related this to his original injury because his original
injury still existed and was permanent. Appellant returned to work on June 8, 2015. The
employing establishment indicated that it had accommodated him after the original injury and
noted multiple incidents where he had injured himself outside work. OWCP received additional
medical evidence.
In a September 16, 2014 report, Dr. Robert A. Gallo, a Board-certified orthopedic
surgeon, determined that appellant had been experiencing right foot and ankle pain ongoing since
February 15, 2013 due to a work accident.
In a January 14, 2015 report, Dr. David S. Todoroff, a podiatrist, noted that appellant
presented for right ankle pain, discomfort, and burning which had been present for several years.
He related that it “occurred suddenly following a work injury” and the symptoms worsened since
the onset. Dr. Todoroff advised that appellant reported his symptoms as a moderate burning and
shooting pain. Appellant indicated that it radiated through the calf, occurred constantly, and was
aggravated with activity, excessive use, standing and weight bearing. Dr. Todoroff examined
appellant and diagnosed: mononeuritis lower limb, other, tenosynovitis foot and ankle,
arthropathy unspecified ankle and foot; enthesosoapthy ankle and tarsus other; pain in the limb.
OWCP received several reports from Dr. Elizabeth A. Hinton, a podiatrist. In a
March 13, 2015 report, Dr. Hinton noted that appellant presented with severe right ankle pain.
She advised that his pain was present for several years and occurred suddenly after a work
3

On June 21, 2013 OWCP accepted appellant’s claim for a recurrence for additional medical care based on
April 16, 2013 emergency room notes. Appellant received intermittent wage-loss benefits for physical therapy
appointments from April 7 to July 13, 2013. (CQ) On January 30, 2014 he had right ankle arthroscopic
reconstructive ligament surgery. However, an OWCP medical adviser opined that it was not medically necessary or
related to the work injury and in a March 13, 2014 decision, OWCP denied a recurrence claim and authorization for
surgery. On September 8, 2014 it denied appellant’s claim for compensation from January 7 through June 12, 2014.
On December 29, 2014 an OWCP hearing representative affirmed the March 13, 2014 decision. On April 24, 2015
appellant’s then counsel requested reconsideration of the December 29, 2014 decision. On May 14, 2015 OWCP
denied modification of the prior decision. It noted that if medical evidence indicated that there was a change in
appellant’s job duties around August 6, 2013 which caused a change in his medical condition, appellant could file a
new occupational disease claim. The periods adjudicated in these OWCP decisions are not before the Board on the
present appeal.

2

injury. Appellant related that his pain was aggravated by activity, standing, and weight bearing.
Dr. Hinton noted that January 2014 nerve conduction velocity (NCV) studies showed nerve
damage in the ankle. Appellant reported that the ankle pain became “much worse in the past two
weeks due to shoveling snow.” Dr. Hinton diagnosed mononeuritis lower limb, foot and ankle
tenosynovitis, unspecified ankle and foot arthropathy, enthesosoapthy ankle and tarsus, and limb
pain. In a March 27, 2015 report, she saw appellant and again noted that the ankle pain became
“much worse in the past two weeks due to shoveling snow.” Dr. Hinton advised that treatment
options were discussed and medication was prescribed. She recommended light duty.
In an April 23, 2015 report, Dr. Hinton noted that appellant was seen for a right ankle
injury sustained in 2013. She advised that it was a permanent injury that caused permanent pain.
Dr. Hinton noted that appellant was being seen by a pain management clinic and occasionally
might have a flare up that required him to be off his feet. On April 27, 2015 she noted seeing
appellant for right ankle pain and discomfort and burning. Dr. Hinton indicated that the pain had
been present for several years and his symptoms were worsening. The symptoms included
moderate burning, sharp and shooting pain. Appellant related that it radiated up the calf
constantly, and was aggravated by activity, excessive use, standing and weight bearing.
Dr. Hinton noted that appellant was mowing the grass over the weekend and now had severe
right ankle pain. Findings included a normal gait, no swelling in the feet, and moderate right
subtalar joint tenderness. Dr. Hinton diagnosed arthropathy unspecified of the ankle and foot,
tenosynovitis of the foot and ankle, enthesopathy of the ankle and tarsus unspecified, tarsal
tunnel syndrome and pain in the limb. She noted that appellant was advised to discuss a new
brace for the right ankle.
On April 28, 2015 Dr. Terry Clarke, a podiatric surgeon and associate of Dr. Hinton,
noted that appellant presented with severe right ankle pain. He advised that appellant’s pain had
been present for several years and occurred suddenly after a work injury. Appellant related that
his pain was aggravated by activity, standing, and weight bearing. Dr. Clarke repeated
appellant’s prior history as stated in Dr. Hinton’s reports, including that his ankle pain became
much worse due to shoveling snow. Appellant related that on April 27, 2015, he was mowing
grass and now had severe right ankle pain. Dr. Clarke examined appellant and diagnosed limb
pain, unspecified arthropathy of the ankle and foot, ankle sprains and strains, and unspecified
enthesopathy.
A May 19, 2015 magnetic resonance imaging (MRI) scan read by Dr. Joachim J. Huerter,
a Board-certified diagnostic radiologist, revealed a focal area of narrow edema and bone marrow
contusion in the medial aspect of the talus. There was no other abnormality.
In a June 8, 2015 report, Dr. Clarke repeated appellant’s prior history of right ankle pain
after a work injury and noted current complaints of ankle pain that interrupted his sleep the
previous night. Appellant related that he walked a lot on the previous day and felt that this
irritated his ankle. Dr. Clarke examined appellant and diagnosed foot and ankle tenosynovitis in
addition to his prior diagnoses. He indicated that they discussed reducing appellant’s hours at
work until he could see another physician because of the pain.
In a June 16, 2015 note, Dr. Clarke requested that appellant be excused from work on
June 9, 10 and 12, 2015, because he was unable to bear weight on the foot and ankle. He
recommended light-duty restrictions and referenced that appellant was being seen for an ankle
3

surgery consultation on June 23, 2015. On June 24, 2015 Dr. Clarke noted appellant’s history,
provided results on examination and repeated the prior diagnoses.
In a June 23, 2015 report, Dr. Bradley Lamm, a podiatrist, noted appellant’s history. He
examined appellant and diagnosed right ankle pain following injury in 2013 and subsequent
surgery in 2014, right ankle instability and weakness, and neuritis in the right sural nerve and
intermediate dorsal cutaneous nerve.
OWCP advised appellant, by letter dated July 22, 2015, of the evidence needed to
establish his claim for a recurrence and afforded him 30 days to submit the required evidence.
In a July 24, 2015 report, Dr. Clarke noted appellant’s history. He explained that
appellant had presented for follow up of his right ankle pain and that there were no changes in
his symptoms rating his overall pain level at 7/10. Dr. Clarke opined that appellant had never
fully recovered from the February 15, 2013 injury, which is why he sent appellant to a specialist.
He repeated his previous diagnoses.
An August 28, 2015 right leg MRI scan read by Dr. Scott W. Wise, a Board-certified
diagnostic radiologist, revealed a suspected tear of the anterior talofibular ligament, chronicappearing sprain of the anterior tibiofibular ligament, and a mild decrease in bone bruises
involving the medial aspect of the talus and lateral malleolus.
By decision dated September 17, 2015, OWCP denied appellant’s claim for a recurrence
of disability because the evidence was insufficient to establish a material change or worsening of
his accepted work-related conditions.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.4
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is causally related to the
accepted injury. This burden requires furnishing medical evidence from a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and who supports that conclusion with
sound medical reasoning.5
ANALYSIS
OWCP accepted appellant’s claim for sprain of the right ankle. Appellant returned to
regular duty on June 24, 2013. He subsequently claimed a recurrence of total disability
beginning April 20, 2015.
4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

4

The Board finds that appellant has failed to meet his burden of proof to establish a
recurrence of disability. There is no rationalized medical opinion of record which
sufficiently relates the current disability and medical condition to the February 15, 2013
accepted condition.
OWCP received a series of reports from Drs. Hinton and Clarke. On March 13, 2015
Dr. Hinton advised that appellant had severe right ankle pain that was present for several years
after a work injury. She related that appellant reported that the ankle pain became “much worse
in the past two weeks due to shoveling snow.” Dr. Hinton diagnosed mononeuritis lower limb,
foot and ankle tenosynovitis, unspecified ankle and foot arthropathy, enthesosoapthy ankle and
tarsus, and limb pain. She saw appellant on April 23, 2015 and again noted that he was seen for
a right ankle injury sustained in 2013 and advised that it was a permanent injury that caused
permanent pain. Dr. Hinton advised that he might occasionally have a flare up that required him
to be off his feet. On April 27, 2015 she advised that appellant was mowing the grass over the
weekend and now had severe right ankle pain. Dr. Hinton examined him and diagnosed tarsal
tunnel syndrome in addition to previous diagnoses. Dr. Clarke, on April 28, 2015, noted
appellant’s work injury history but also related the history of severe right ankle pain on April 27,
2015 after he mowed grass. On June 8, 2015 he noted that appellant had walked a lot on the
previous day and felt that this irritated his ankle. Dr. Clarke diagnosed limb pain, ankle and foot
arthropathy, ankle sprains and strains, tenosynovitis, and enthesopathy. On July 24, 2015 he
stated that appellant had never recovered from his work injury but provided no rationalized
opinion connecting the current conditions to the accepted right ankle sprain. Where an employee
claims that a condition not accepted or approved by OWCP, he or she bears the burden of proof
to establish that the condition is causally related to the employment injury.6 Neither Dr. Hinton
nor Dr. Clarke explained how these diagnosed conditions were related to the accepted right ankle
sprain. Furthermore, the reports of Drs. Hinton and Clarke reflect intervening injuries associated
with snow shoveling, grass cutting, and walking. Thus, these intervening injuries break the chain
of causation and warrant against a finding of a spontaneous change in his accepted right ankle
sprain.
Other medical reports of record are of limited probative value as they either predate the
claimed recurrence of disability or do not specifically address how any disability beginning
April 20, 2015 was due to a spontaneous change in the accepted right ankle sprain. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.7
Accordingly, the Board finds that appellant has not met his burden of proof in this case as
he has not submitted sufficiently reasoned medical opinion explaining why his claimed
recurrence of disability beginning April 20, 2015 was caused or aggravated by the February 15,
2013 employment injury.

6

Jaja K. Asaramo, 55 ECAB 200 (2004).

7

See J.F., Docket No. 09-1061 (issued November 17, 2009).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability commencing April 20, 2015 causally related to his February 15, 2013 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

